DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response, see section “Objections to the Claims” on page 9 of “REMARKS”, filed 07/13/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 1-4, 7-10, 13 and 15-17 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3, 7, 9 and 10 are objected to because of the following informalities:  
Claim 3 recites the limitation “the a sample” in lines 4, 14 and 17.  It is suggested to amend it to --- the sample ---.
Claim 7 recites the limitation “the a sample” in line 9.  It is suggested to amend it to --- the sample ---.
Claim 9 recites the limitation “the a sample” in line 18.  It is suggested to amend it to --- the sample ---.
Claim 9 recites the limitation “a sample” in line 19.  It is suggested to amend it to --- the sample ---.
Claim 10 recites the limitation “the a sample” in line 9.  It is suggested to amend it to --- the sample ---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Smith (US 2009/0107640) in view of Kowarski (US 3,977,935).

    PNG
    media_image1.png
    485
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    790
    486
    media_image2.png
    Greyscale



Regarding claim 1, Lee-Smith discloses an apparatus (figure) for removing moisture from a surface (inner surface of container, 8, ANNOTATED figure) of a closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing a sample (9, figure), comprising: 
a centrifuge (6, 12, 13, figure) comprising a mount (6, figure) attaching said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure) to said centrifuge (6, 12, 13, figure) and a drive (12, figure) coupled to said mount (6, figure) rotating said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure) about a rotational axis (rotational axis of item 13, figure) and centrifuging said moisture off said surface (inner surface of container, 8, ANNOTATED figure) in said attached closed or containing the sample (9, figure); and 
a heat source (4, figure) providing heat energy and evaporating said moisture from said surface (inner surface of container, 8, ANNOTATED figure) in said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure).
Lee-Smith does not disclose a sample to be analyzed.
Kowarski teaches a sample to be analyzed (Kowarski, substances for analysis or other uses, col. 3, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Lee-Smith with a closed or sealed container containing a sample to be analyzed, as taught by Kowarski, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Regarding claim 2, Lee-Smith as modified discloses adapted to: 
rotate said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) at a centrifugal acceleration of 1 m/s2 to 25000 m/s2 (between 2000 and 5000 m/s2, [0048]), 
rotate said attached closed or sealed container containing the sample to be analyzed for a duration of 1 s to 500 s,
the sample to be analyzed at a centrifugal acceleration of 300 m/s2 for a duration of 10 s, or 
rotate said attached closed or sealed container containing the sample to be analyzed at a first centrifugal acceleration of 300 m/s2 for a first duration of 10 s and, thereafter, a second centrifugal acceleration of 0 to 10 m/s2 for a second duration of 120 s.

Regarding claim 3, Lee-Smith as modified discloses wherein: 
said mount (6, figure) attaches said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing a sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) such that said rotational axis (rotational axis of item 13, figure) passes through said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the a sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) or a center point of said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35), 
said mount attaches said container such that said rotational axis does not pass through said closed or sealed container containing the sample to be analyzed, or 
said centrifuge further comprises another drive coupled to said mount for rotating said attached closed or sealed container containing the sample to be analyzed about another rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing the sample to be analyzed and said mount attaches said closed or sealed container containing the sample to be analyzed such that said other rotational axis passes the sample to be analyzed.

Regarding claim 4, Lee-Smith as modified discloses adapted to: 
provide said heat energy at a temperature of 25 ºC to 600 ºC,
provide said heat energy at a temperature of 10 K to 20 K below a melting point of said closed or sealed container containing the sample to be analyzed, 
provide said heat energy for a duration of 1 s to 500 s, 
provide said heat energy (heat energy from item 4, figure) using hot air (vapour, [0057]) or circulating hot air, or 
provide said heat energy in direct contact to a window on a cover of said attached closed or sealed container containing the sample to be analyzed, wherein said surface is situated on said window.

Regarding claim 5, Lee-Smith as modified discloses adapted to: 
evaporate said moisture from said surface after centrifuging said moisture off said surface, or 
evaporate said moisture from said surface (inner surface of container, 8, ANNOTATED figure) while centrifuging said moisture off said surface (inner surface of container, 8, ANNOTATED figure) ([0054-0058]).

Regarding claim 7, Lee-Smith discloses a method for removing moisture from a surface (inner surface of container, 8, ANNOTATED figure) in a closed or sealed container (container, 8 
centrifuging said moisture off said surface (inner surface of container, 8, ANNOTATED figure) in said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure) using a centrifuge (6, 12, 13, figure) comprising a mount (6, figure) attaching said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure) to said centrifuge (6, 12, 13, figure) and a drive (12, figure) coupled to said mount (6, figure) rotating said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the a sample (9, figure) about a rotational axis (rotational axis of item 13, figure); and 
evaporating said moisture from said surface (inner surface of container, 8, ANNOTATED figure) in said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample (9, figure) using a heat source (4, figure) providing heat energy.
Lee-Smith does not disclose a sample to be analyzed.
Kowarski teaches a sample to be analyzed (Kowarski, substances for analysis or other uses, col. 3, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method of Lee-Smith with the method steps of providing a closed or sealed container containing a sample to be analyzed, as taught by Kowarski, for promoting a greater use of the apparatus on different types of objects to be dried 

Regarding claim 8, Lee-Smith as modified discloses wherein: 
said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) is rotated at a centrifugal acceleration of 1 m/s2 to 25000 m/s2 (between 2000 and 5000 m/s2, [0048]), 
said attached container is containing the sample to be analyzed is rotated for a duration of 1 s to 500 s., 
said attached closed or sealed container containing the sample to be analyzed is rotated at a centrifugal acceleration of 300 m/s2 for a duration of 10 s, or 
said attached closed or sealed container containing the sample to be analyzed is rotated at a first centrifugal acceleration of 300 m/s2 for a first duration of 10 s and, thereafter, a second centrifugal acceleration of 0 to 10 m/s2 for a second duration of 120 s.

Regarding claim 9, Lee-Smith as modified discloses wherein: 
said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the a sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) is attached to said mount (6, figure) such that said rotational axis (rotational axis of item 13, figure) passes through said closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) or a center point of the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35), 
said closed or sealed container containing the sample to be analyzed is attached to said mount such that said rotational axis does not pass through said closed or sealed container containing the sample to be analyzed, or 
said centrifuge further comprises another drive coupled to said mount rotating said attached closed or sealed container containing the sample to be analyzed about another rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing the sample to be analyzed and said closed or sealed container containing the sample to be analyzed is attached to said mount such that said other rotational axis passes through said closed or sealed container containing the sample to be analyzed or said center point of said closed or sealed container containing a sample to be analyzed.

Regarding claim 10, Lee-Smith as modified discloses wherein: 
said heat energy is provided at a temperature of 25 ºC to 600 ºC, 
said heat energy is provided at a temperature of 10 K to 20 K below a melting point of said closed or sealed container containing the sample to be analyzed, 
said heat energy is provided for a duration of between 1 s and 500 s, 
said heat energy (heat energy from item 4, figure) is provided using hot air (vapour, [0057]) or circulating hot air, or
the sample to be analyzed, wherein said surface is situated on said window.

Regarding claim 11, Lee-Smith as modified discloses wherein: 
said moisture is evaporated from said surface after said moisture is centrifuged off said surface, or 
said moisture is evaporated from said surface (inner surface of container, 8, ANNOTATED figure) while said moisture is centrifuged off said surface (inner surface of container, 8, ANNOTATED figure) ([0054-0058]).

Regarding claim 13, Lee-Smith as modified discloses adapted to: 
- rotate said attached closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) at a centrifugal acceleration of 10 m/s2 to 10000 m/s2 (between 2000 and 5000 m/s2, [0048]), or to 
- rotate said attached closed or sealed container containing the sample to be analyzed for a duration of 3 s to 300 s.

Regarding claim 14, Lee-Smith as modified discloses adapted to: 
- provide said heat energy at a temperature (item 4 of Lee-Smith inherently provides the heat energy at a temperature), or 
- provide said heat energy for a duration of 3 to 300s.
Lee-Smith does not disclose provide said heat energy at a temperature of 50ºC to 150ºC.
Kowarski further teaches provide said heat energy (Kowarski, heat energy from item 40, fig. 3) at a temperature of 50ºC to 150ºC (Kowarski recites “If desired, a conventional thermostat switch may be connected to the lines L1 and L2 to provide a temperature control to adjust the heat supplied by heating clement 40 to suit the type of liquid to be evaporated.”, col. 7, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Lee-Smith to provide for the range of the temperature of 50ºC to 150ºC for providing the heat energy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A) (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, a temperature is a results effective variable as the greater the temperature, the shorter the evaporation time of liquid or sample to be analyzed will result.  The greater the temperature will also result in possible damage to the liquid or sample to be analyzed.  The smaller the temperature, the longer the evaporation time of liquid or sample to be analyzed will result but the smaller the temperature will also result in preventing damage to the liquid or sample to be analyzed.  

Regarding claim 15, Lee-Smith as modified discloses wherein the closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) is a Petri dish, test tube (8, figure) or PCR tube.

Regarding claim 16, Lee-Smith as modified discloses the limitations of the method of claim 7 above, but does not disclose wherein the closed or sealed container (container, 8 closed or sealed by item 10, ANNOTATED figure) containing the sample to be analyzed (9, figure) (Kowarski, substances for analysis or other uses, col. 3, lines 31-35) is a Petri dish, test tube (8, figure) or PCR tube.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Smith and Kowarski as applied to claim 1 above, and further in view of Radtke et al. (US 5,234,667; hereinafter Radtke).

    PNG
    media_image3.png
    251
    338
    media_image3.png
    Greyscale


Regarding claim 6, Lee-Smith as modified discloses the limitations of the apparatus of claim 1 above, but does not disclose wherein: 
said surface is formed hydrophobic, or 
said surface is formed hydrophilic.
Radtke teaches wherein: 
Radtke, 28, fig. 2, col. 4, lines 59-68) is formed hydrophobic (Radtke, hydrophobic, col. 4, lines 59-68), or 
said surface is formed hydrophilic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Lee-Smith with wherein: said surface is formed hydrophobic, or said surface is formed hydrophilic, as taught by Radtke, for providing a sticky surface which would result in ensuring a precipitate or pellet of the sample to be analyzed adhering or sticking to a distal portion of the container during a centrifugal process and thus the liquid or supernatant of the sample to be analyzed is effectively separated from precipitate or pellet of the sample to be analyzed.  Consequently, the liquid or supernatant of the sample to be analyzed is effectively withdrawn or removed from the container during the centrifugal process.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Smith and Kowarski as applied to claim 7 above, and further in view of Radtke et al. (US 5,234,667; hereinafter Radtke).
Regarding claim 12, Lee-Smith as modified discloses the limitations of the method of claim 7 above, but does not disclose wherein: 
said surface is formed hydrophobic, or 
said surface is formed hydrophilic. 
Radtke teaches wherein: 
Radtke, 36, fig. 2, col. 4, lines 59-68) is formed hydrophobic (Radtke, hydrophobic, col. 4, lines 59-68), or 
said surface  is formed hydrophilic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of Lee-Smith with the method step of wherein: said surface being formed hydrophobic, or said surface being formed hydrophilic, as taught by Radtke, for providing a sticky surface which would result in ensuring a precipitate or pellet of the sample to be analyzed adhering or sticking to a distal portion of the container during a centrifugal process and thus the liquid or supernatant of the sample to be analyzed is effectively separated from precipitate or pellet of the sample to be analyzed.  Consequently, the liquid or supernatant of the sample to be analyzed is effectively withdrawn or removed from the container during the centrifugal process.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Smith and Kowarski as applied to claim 7 above, and further in view of Gordon (US 4,391,710).
  
    PNG
    media_image4.png
    366
    644
    media_image4.png
    Greyscale


Regarding claim 17, Lee-Smith as modified discloses the limitations of the method of claim 7 above, but does not disclose wherein the surface of the closed or sealed container containing the sample to be analyzed contains as the sample to be analyzed a single cell or living microorganisms.
Gordon teaches wherein the surface of the closed or sealed container (Gordon, 11, 12, fig. 1) containing the sample to be analyzed (Gordon, sample, subsequent microscopic examination, col. 3, lines 30-49) contains as the sample to be analyzed a single cell (Gordon, single cell, col. 3, lines 30-49) or living microorganisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method of Lee-Smith with the method step of providing wherein the surface of the closed or sealed container containing the sample to be analyzed contains as the sample to be analyzed a single cell or living microorganisms, as taught by Gordon, for promoting a greater use of the apparatus on different types of objects or samples and/or processes and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799